Exhibit News Release Media Contacts: Joe Noel, Michael Wachs, CEOcast, 212.732.4300, mwachs@ceocast.com Garrett Axford, Georgina Garrett / Simon Jones, 866.940.9987, +44.1903.854900 mail@garrett-axford.co.uk For Immediate Release Telkonet Announces 2008 Second Quarter Results Telkonet Segment Revenue Increases 44%; Gross Margins Increase 40%; Operating Results Improve by $1.8 Million August 11, 2008: Germantown, MD – Telkonet, Inc. (AMEX:TKO), the leading provider of innovative, centrally managed solutions for integrated energy management, networking, building automation and proactive support services, announced today second quarter results for the period ended June 30, 2008. The results of operations include the acquisitions of EthoStream, LLC, Smart Systems International and Newport Telecommunications Co, (acquired by MSTI Holdings, Inc.) on March 15, March 9, 2007, and July 18, 2007, respectively and also includes the operations of the Company’s majority-owned subsidiary MSTI Holdings, Inc. (OTCBB: MSHI) or “MST.” For the 2008 second quarter, Telkonet, Inc. had revenue of $5.6 million, an increase of 53% compared to $3.7 million in the 2007 second quarter. The increase was a result of organic growth in the Company’s energy and hospitality management businesses compared to the prior year period. Excluding revenue from its MST subsidiary, Telkonet had revenue of $4.6 million, an increase of 44% compared to $3.2 million in the year-earlier period and $4.0 million in the 2008 first quarter. Telkonet, Inc. reported gross margins of 34% for the second quarter of 2008 compared to the prior year period of 18%, and 23% in the first quarter 2008. All of the profit was generated from the Telkonet segment’s operations. Excluding gross margins from MST, Telkonet reported gross margins of 42% for the second quarter of 2008 compared to the prior year period of 30%, and 28% in the first quarter Selling, general and administrative expenses were $3.6 million, compared to $4.2 million in the 2007 second quarter. Excluding expenses from its MST subsidiary, Telkonet’s selling, general and administrative expenses were $2.6 million in the 2008 second quarter, compared to $3.4 million in the 2007 second quarter. Telkonet, Inc. reported a second quarter 2008 net loss of $(4.2) million, or $(0.05) per share, compared to a net loss of $(4.6) million or $(0.07) per share in the 2007 second quarter. Telkonet (excluding the results of MST) had a negative adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Stock-Based
